Citation Nr: 0819273	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-24 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
February 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Buffalo, New York.  


FINDING OF FACT

The veteran's PTSD does not exhibit such symptoms as suicidal 
or homicidal ideation, obsessional rituals that interfere 
with routine activities, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance or hygiene, or inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§  4.1, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to service-connection has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Since the veteran did not 
manifest symptoms to warrant a rating in excess of 50 percent 
at any time since the grant of service connection, staged 
ratings are inappropriate here.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Codes 
9411.

History and analysis

A May 2005 Rating Decision granted the veteran service 
connection, and assigned an initial rating of 30 percent, 
effective from November 22, 2004.  A rating decision in 
September 2005 increased the rating to 50 percent, effective 
November 22, 2004.  The veteran seeks an initial rating in 
excess of 50 percent. 

The Board has reviewed all the medical records related to 
this claim including VA progress notes from September 2004 to 
May 2005, a VA clinic note from July 2005, a VA progress note 
from August 2005, a VA examination report from August 2005 
and VA progress notes from August 2005 to June 2006.

A VA progress note from March 2005 noted that the veteran's 
speech was well articulated and logical with a depressed mood 
and anxious affect.  The veteran's thoughts were coherent and 
goal directed and there was no evidence of perceptual 
disturbance.  The veteran denied suicidal or homicidal 
ideation, intention or plan and was oriented in time, place 
and person.  He reported nightmares and was noted to be 
nervous and hypervigilant.  Loud noises startled him and he 
avoided crowded places.  The veteran also reported 
irritability, crankiness, tension and feelings of sadness.  
The examiner noted that the veteran demonstrated avoidance 
and is very resistant.  The veteran was reported to have a 
GAF score of 59.

The VA clinic assessment from July 2005 evaluated the veteran 
as not being able to work, mainly due to being easily 
triggered and the fact that the veteran cannot tolerate 
people of Asian descent.  The examiner reported that the 
veteran had little ability to behave in an emotionally stable 
manner or relate predictably in social situations.  The 
examiner also indicated that the veteran was very traumatized 
by his Vietnam experiences.  The veteran was reported to have 
a GAF score of 55.

The August 2005 VA examination examiner noted that the 
veteran's appearance, attitude, and behaviors were generally 
within normal limits.  His hygiene and grooming were good and 
he was fully cooperative.  The veteran's thought processes 
were rational and goal directed with no evidence of delusions 
or hallucinations.  The examiner commented that he believed 
the veteran experienced regular disruptions in his cognitive 
functioning due to PTSD-related distress.  His mood was very 
anxious and distressed.  The veteran reported recurring and 
often severe nightmares and night sweats.  The veteran was 
noted as markedly socially avoidant and avoids social 
gatherings at all costs.  He has trouble enjoying daily 
activities.  His wife apparently understands the veteran's 
need for isolation, as the veteran has emotional detachment, 
psychic numbing and estrangement from others.  He has a 
history of anger and irritability, but his impulse control 
was adequate.  The veteran was also noted to be hypervigilant 
and has difficulty sleeping.  He was not suicidal or 
homicidal and his insight and judgment were good.  The 
examiner indicated that the veteran was on social security 
disability for his back and not a candidate for competitive 
employment.  The examiner believes the veteran would have 
difficulties in maintaining himself in a stable and reliable 
manner at any work setting.  The veteran was reported to have 
a GAF score of 47.

A VA progress note from October 2005 indicated that the 
veteran continued to have full blown symptoms of PTSD with 
nightmares, flashbacks, hypervigilance, startling response, 
jumpiness, sleeplessness and symptoms of depression.  While 
the veteran was noted to seem anxious and depressed, he 
denied having thoughts of harming himself or others.  The 
veteran was reported to have a GAF score of 55.  

A VA progress note from November 2005 shows the veteran had 
seen some improvement.  His anxiety was less, he was sleeping 
better and his nervousness was present but better.  
Nightmares were still occurring, but seemed less frequent.  
He was anxious and depressed, but his speech was normal, 
logical, coherent and goal oriented.  He denied suicidal or 
homicidal ideation, intention or plan.  The veteran was 
reported to have a GAF score of 61.  

A VA progress note from April 2006 indicated the veteran 
reported that he was still anxious, but was coping in general 
with his intrusive memories.  He was not having dreams of 
combat, but strange dreams about ex-girlfriends.  The veteran 
reported that his wife was doing well and they generally got 
along well.  The examiner noted that the veteran presented 
casually dressed with staring look, was hypervigilant and 
anxious, but less anxious and tense than other times.  Speech 
was noted to be normal, logical, coherent and goal directed.  
There was no evidence of suicidal or homicidal ideation, 
intention or plan.  Insight was noted to be fair, as well as 
judgment.  The veteran was reported to have a GAF score of 
62.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there 
are, "[s]erious symptoms (e.g. suicidal ideation, sever 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)."  A score of 31-40 
is indicated where there is "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family 
and is unable to work; child frequently bears up younger 
children, is defiant at home, and is failing at school.)"

Although the veteran was given a GAF scores of 47 in August 
2005, the veteran's symptoms recorded more closely meet the 
criteria for a 50 percent rating.  The veteran's hygiene and 
grooming were good and he was fully cooperative.  The 
veteran's thought processes were rational and goal directed 
with no evidence of delusions or hallucinations.  The veteran 
was not found to be suicidal or homicidal and his impulse 
control was noted to be good.  Furthermore, he was given GAF 
scores of 61 and 62 in November 2005 and April 2006, 
respectively, which are in accord with the symptoms and the 
criteria for a 50 percent rating.  Nightmares were still 
occurring, but seemed less frequent.  He was anxious and 
depressed, but his speech was normal, logical, coherent and 
goal oriented.  He denied suicidal or homicidal ideation, 
intention or plan.  The veteran reported that his wife was 
doing well and they generally got along well.  Insight and 
judgment was noted to be fair.

The medical evidence shows the veteran to have exhibited a 
number of symptoms and behaviors including hypervigilance, 
isolation, irritability, depression and a difficulty to adapt 
to work settings.  Therefore, the Board finds that the 
veteran's PTSD symptoms more nearly meet the criteria for a 
50 percent rating.

The veteran does not meet the criteria for a 70 percent 
rating for PTSD.  The greater weight of the evidence indicate 
that the veteran's PTSD does not result in occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

While there is indication of depression, the record does not 
indicate that the veteran experiences near-continuous panic 
or depression that affects the ability to function 
independently or appropriately.  Additionally, the veteran's 
judgment, logical thinking, and impulse control have all been 
noted to be good, with no neglect of personal hygiene or 
appearance.  Furthermore, the veteran is noted to have a good 
relationship with his wife.  Consequently, the Board finds 
that the disability picture for the veteran's service-
connected PTSD does not more nearly approximate the criteria 
for a 70 percent evaluation than those for a 50 percent 
evaluation.  


The Board finds that since the grant of service connection 
the veteran has met the criteria for a 50 percent rating and 
no higher.  See Fenderson, supra.

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing notification 
requirements listed in 38 C.F.R. § 3.159 should include all 
downstream issues of the claim.  (i.e., the initial-
disability-rating and effective-date elements of a service-
connection claim).  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

As for the duty to notify, in a December 2004 letter sent 
before the issuance of the rating decision granting service 
connection, the veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence.  The Board notes that 
VAOPGCPREC 8-2003 held that, if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  
Furthermore, the veteran was sent a letter in March 2006 
which provided him information regarding initial-disability-
ratings and effective-date elements of a claim.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  This letter informed 
him of information and evidence necessary to substantiate an 
increased rating claim; informed him of the information that 
VA will seek to provide; informed him of the information that 
the veteran is expected to provide; and asked the veteran to 
submit any evidence in his possession pertinent to his claim.  

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and VA medical 
records.  The veteran has also been provided a VA medical 
examination.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal and 
he has done so.  The veteran has not indicated that there are 
any additional pertinent records to support the veteran's 
claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


